                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                           WACO DIVISION


DALI WIRELESS, INC.,


                       Plaintiff,   Civil Action No. 6:20-CV-01108-ADA

           v.
                                    JURY TRIAL DEMANDED
CORNING, INC. and CORNING
OPTICAL COMMUNICATIONS LLC,


                       Defendant.


    CORNING, INC. AND CORNING OPTICAL COMMUNICATIONS LLC’S
SECOND STATUS REPORT REGARDING THEIR MOTION TO TRANSFER VENUE
                   PURSUANT TO 28 U.S.C. § 1404(a)
                                       STATUS REPORT

       Defendants Corning, Incorporated and Corning Optical Communications LLC

(collectively, “Corning”) hereby submit this second status report pursuant to the Court’s August

18, 2021 Second Amended Standing Order Regarding Motions for Inter-District Transfer.

       On December 30, 2020, Corning filed their Motion to Transfer Venue Pursuant to 28

U.S.C. § 1404(a). See Dkt. 12. Thereafter, Plaintiff Dali Wireless, Inc. (“Dali”) took venue-related

discovery of Corning.

       On April 23, 2021, Dali filed its Opposition to the Corning Defendants’ Motion to Transfer

Venue Pursuant to 28 U.S.C. § 1404(a). See Dkt. 20.

       On April 30, 2021, Corning filed their Reply in Support of Their Motion to Transfer Venue

Pursuant to 28 U.S.C. § 1404(a). See Dkt. 25.

       On May 14, 2021, Dali’s counsel emailed the Court advising that the Parties have not

identified any disputes concerning claim construction and that the July 26 Markman hearing can

be vacated.

       On June 14, 2021, Corning filed their first status report pursuant to the Court’s June 8,

2021 Amended Standing Order Regarding Motions for Inter-District Transfer. See Dkt. 26.

       On June 24, 2021, the Court issued an Order Appointing Technical Advisor. See Dkt. 29.

Dr. Joshua J. Yi was appointed as the technical advisor. Id.

       On June 25, 2021, the Parties informed Dr. Yi that they have not identified any disputes

concerning claim construction, they requested that the Court vacate the July 26 Markman hearing,

and they did not intend on providing Dr. Yi with technology tutorials at that time. Dr. Yi responded

that the Parties could disregard the Order requiring technology tutorials.

       On July 20, 2021, the court issued an Order Cancelling Markman Hearing. See Dkt. 30.



                                                 1
        On July 27, 2021, fact discovery commenced without a ruling on Corning’s motion to

transfer.

        Therefore, Corning’s Motion to Transfer Venue Pursuant to 28 U.S.C. § 1404(a) has been

fully briefed, remains pending, and is ready for resolution.


Dated: August 19, 2021                        Respectfully submitted,

                                              By: /s/ Michael J. Newton

                                              Michael J. Newton (TX Bar No. 24003844)
                                              ALSTON & BIRD LLP
                                              2200 Ross Avenue, Suite 2300
                                              Dallas, Texas 75201
                                              Phone: (214) 922-3400
                                              Fax: (214) 922-3899
                                              Email: mike.newton@alston.com

                                              Ross R. Barton (NC Bar No. 37179)
                                              ALSTON & BIRD LLP
                                              101 South Tryon Street, Suite 4000
                                              Charlotte, North Carolina 28280
                                              Phone: (704) 444-1000
                                              Fax: (704) 444-1111
                                              Email: ross.barton@alston.com

                                              Yuri Mikulka (CA Bar No. 185926)
                                              ALSTON & BIRD LLP
                                              333 S. Hope Street, 16th Floor
                                              Los Angeles, California 90071
                                              Phone: (213) 576-1000
                                              Fax: (213) 576-1100
                                              Email: yuri.mikulka@alston.com

                                              Attorneys for Corning, Inc. and Corning
                                              Optical Communications LLC




                                                 2
                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system on August

19, 2021.

                                                                   /s/ Michael J. Newton




                                               3
